Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 CONFIDENTIAL TREATMENT REQUESTED BY ZYGO CORPORATION FOR CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ZYGO CORPORATION RESTRICTED STOCK UNIT AGREEMENT AGREEMENT, made as of the 31 st day of January, 2008 (the Grant Date) by and between ZYGO CORPORATION, a Delaware corporation (the Company), and J. BRUCE ROBINSON (the Participant). W I T N E S S E T H : WHEREAS, pursuant to the Zygo Corporation 2002 Equity Incentive Plan (the Plan), the Company desires to grant the Participant, and the Participant desires to accept, an award of Restricted
